Citation Nr: 1013708	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  06-39 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for post traumatic 
stress disorder (PTSD).  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for a seizure 
disorder.  

3.  Whether new and material evidence has been received to 
reopen the claim of service connection for degenerative bone 
disease.  

4.  Entitlement to service connection for stomach ulcers.  

5.  Entitlement to service connection for arthritis.  

6.  Entitlement to service connection for heart disease.  

7.  Entitlement to an evaluation in excess of 10 percent for 
bilateral defective hearing.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from August 1965 to September 
1968 and from November 1970 to February 1974.  

By rating action in July 1974, the RO, in part, denied 
service connection for an acquired psychiatric disorder, 
claimed as nervous disorder.  The Veteran and his 
representative were notified of this decision and did not 
appeal.  

In October 1998, the Board of Veterans' Appeals (Board) 
denied service connection for PTSD.  By rating action in June 
1999, the RO denied the Veteran's request to reopen the claim 
for PTSD.  

By rating action in February 2002, the RO, in part, denied 
service connection for a seizure disorder and degenerative 
bone disease and to reopen the claim for PTSD.  The Veteran 
and his representative were notified of this decision and did 
not appeal.  

This matter comes before the Board on appeal from an October 
2005 decision by the RO which, in part, denied the Veteran's 
request to reopen the claims of service connection for PTSD, 
seizure disorder, and degenerative bone disease, and denied 
service connection for stomach ulcers, arthritis, and heart 
disease.  

The issue for an increased rating for bilateral defective 
hearing is addressed in the REMAND portion of the decision 
below is are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  

On October 13, 2009, in accordance with authority provided in 
38 U.S.C. § 1116, the Secretary of Veterans Affairs announced 
his decision to establish presumptions of service connection, 
based upon exposure to herbicides within the Republic of 
Vietnam during the Vietnam era, for three new conditions:  
ischemic heart disease, Parkinson's disease, and B cell 
leukemias.  As required by 38 U.S.C. § 1116, VA will issue 
regulations through notice and comment rule-making procedures 
to establish the new presumptions of service connection for 
those diseases.  Those regulations will take effect on that 
date that a final rule is published in the Federal Register.  
Until that time, VA does not have authority to establish 
service connection and award benefits based upon the planned 
new presumptions.  On November 20, 2009, the Secretary of 
Veterans Affairs directed the Board to stay action on all 
claims for service connection that cannot be granted under 
current law but that potentially may be granted based on the 
planned new presumptions of service connection for ischemic 
heart disease, Parkinson's disease, and B cell leukemias 
based upon exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era.  As this appeal contains a 
claim that may be affected by these new presumptions, the 
Board must stay action on that matter in accordance with the 
Secretary's stay.  Once the planned final regulations are 
published, the adjudication of any case or claim that has 
been stayed will be resumed.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the issues 
addressed in this decision have been obtained by VA.  

2.  Service connection for PTSD was last finally denied by an 
unappealed rating decision by the RO in February 2002.  

3.  The additional evidence received since the February 2002 
rating decision is essentially redundant of evidence 
previously considered and does not raise a reasonable 
possibility of substantiating the claim of service connection 
for PTSD.  

4.  Service connection for a seizure disorder and 
degenerative bone disease was denied by an unappealed rating 
decision by the RO in February 2002.  

5.  The evidence received since the February 2002 RO decision 
is essentially redundant of evidence previously considered 
and does not raise a reasonable possibility of substantiating 
the claims of service connection for a seizure disorder or 
degenerative bone disease.  

6.  A chronic stomach disorder or arthritis was not present 
in service or until many years thereafter, and there is no 
competent medical evidence that any claimed stomach ulcer or 
arthritis is related to service or any incident therein.  


CONCLUSIONS OF LAW

1.  The February 2002 RO decision which last denied service 
connection for PTSD is final.  38 U.S.C.A. § 7104 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.104, 20.1103 (2009).  

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for PTSD.  38 U.S.C.A. 
§§ 1110, 5103A, 5107, 5108 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.156(a), 3.159, 3.303, 3.309, 20.1105 (2009).  

3.  The February 2002 RO decision which denied service 
connection for seizure disorder and degenerative bone disease 
is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.104, 20.1103 (2009).  

4.  New and material evidence has not been submitted to 
reopen the claim of service connection for a seizure 
disorder.  38 U.S.C.A. §§ 1110, 5103A, 5107, 5108 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 3.307, 
3.309, 20.1105 (2009).  

5.  New and material evidence has not been submitted to 
reopen the claim of service connection for degenerative bone 
disease.  38 U.S.C.A. §§ 1110, 5103A, 5107, 5108 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 3.307, 
3.309, 20.1105 (2009).  

6.  The Veteran does not have stomach ulcers due to disease 
or injury which was incurred in or aggravated by service and 
ulcers may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).  

7.  The Veteran does not have a arthritis due to disease or 
injury which was incurred in or aggravated by service and 
arthritis may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  This must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claims, a 
letter dated in December 2004, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Kent v. Nicholson, 20 Vet. App. 1 (2006).  With 
respect to notice regarding new and material evidence, the 
December 2004 letter notified the Veteran that his claim for 
PTSD, seizure disorder, and degenerative bone disease had 
been denied previously, 
and that evidence sufficient to reopen the claims must be 
"new and material," closely mirroring the regulatory 
language of 38 C.F.R. § 3.156(a).  The Veteran was also 
advised of the reason the claims were previously denied, 
namely because there was no evidence of a seizure disorder or 
degenerative bone disease in service or until many years 
thereafter, and that there was no evidence that he 
participated in combat with the enemy, and no competent 
evidence which tended to confirmed his alleged stressors for 
PTSD.  

The Veteran was notified of the evidence that was needed to 
substantiate his claims for service connection; of what 
information and evidence that VA will seek to provide and 
what information and evidence the Veteran was expected to 
provide, and that VA would assist him in obtaining evidence, 
but that it was his responsibility to provide VA with any 
evidence pertaining to his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Veteran was notified of his responsibility to submit 
evidence which showed that he had a disability at present 
which had its onset in service or within the presumptive 
period subsequent to service; of what evidence was necessary 
to establish service connection; and why the current evidence 
was insufficient to award the benefits sought.  

The Veteran's service treatment records and all VA and 
private medical records identified by him have been obtained 
and associated with the claims file.  To the extent that the 
VCAA notice in this case is deemed to be deficient under 
VCAA, based on the communications sent to the Veteran and his 
representative over the course of this appeal, he clearly has 
actual knowledge of the evidence he is required to submit in 
this case and, based on his contentions as well as the 
communications provided to him by VA, it is reasonable to 
expect that he understands what is needed to prevail.  Under 
the circumstances of this case, the Board finds that the 
Veteran is not prejudiced by moving forward with a decision 
on the merits of his claims, and that VA has complied with 
the procedural requirements of 38 U.S.C.A. §§ 5104, 7105(d), 
and 38 C.F.R. § 3.103(b), as well as the holdings in 
Dingess/Hartman, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of any 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

In sum, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case.  Therefore, no further VCAA notice is necessary.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the Veteran).  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

Finality

Before reaching the merits of the Veteran's claims for PTSD, 
seizure disorder, and degenerative bone disease, the Board 
must first rule on the matter of reopening of the claims.  
That is, the Board has a jurisdictional responsibility to 
consider whether it is proper for the claims to be reopened.  
Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) 
and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In this case, service connection for PTSD, seizure disorder, 
and degenerative bone disease was last finally denied by the 
RO in February 2002.  There was no appeal of this rating 
decision, and they became final.  Therefore, the laws and 
regulations governing finality and reopening of a previously 
disallowed claim are pertinent in the consideration of the 
current issues on appeal.  

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2009).  

The Board notes that even if the RO determined that new and 
material evidence was received to reopen the claim, or that 
an entirely new claim was received, the Board is not bound by 
that determination and must nevertheless consider whether new 
and material evidence has been received.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Here, the Veteran 
has had the opportunity to present evidence and argument in 
support of his appeal.  There is no indication that the 
Board's present review of the claims will result in any 
prejudice to him.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  

The Veteran's request to reopen his claims of service 
connection for PTSD, seizure disorder, and degenerative bone 
disease was received in November 2004, and the regulation 
applicable to his appeal defines new and material evidence as 
existing evidence that by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2009).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
However, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Such evidence must tend to 
prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

PTSD

Historically, the Board notes that service connection for an 
acquired psychiatric disorder, claimed as nervousness was 
denied by the RO in July 1974.  The Veteran and his 
representative were notified of this decision and did not 
appeal.  In October 1998, the Board denied service connection 
for PTSD.  Subsequent rating decisions in June 1999 and 
February 2002, denied the Veteran's request to reopen the 
claim for PTSD.  The Veteran and his representative were 
notified of these decisions and did not appeal.  

In the current appeal, the Veteran seeks to reopen the claim 
specifically for PTSD due to alleged combat experiences.  The 
issue on appeal has developed and certified only for PTSD, 
and the Veteran was notified of the reason that the claim was 
denied previously, and of the specific type of evidence 
needed to reopen the claim.  Since the Veteran has indicated 
his desire to reopen only the claim for PTSD, and has not 
made any assertions regarding any other psychiatric disorder 
not related to his alleged combat experiences in Vietnam, the 
Board's adjudication will be limited solely to the claim for 
PTSD.  

The pertinent evidence of record at the time of the May 1994 
rating decision which denied service connection for PTSD, 
included the Veteran's service treatment records, May 1974 
and October 1993 VA examination reports, numerous private 
medical records from 1988 to 1991, and VA outpatient notes 
from 1991 to 1992.  

The service treatment records showed no complaints, 
treatment, abnormalities, or diagnosis for any psychiatric 
problems during the Veteran's first period of service from 
1965 to 1968.  The service records showed that the Veteran 
served in Vietnam from September 6, 1966 to October 17, 1967.  
On a Report of Medical History for separation from service in 
June 1968, the Veteran specifically denied any trouble 
sleeping, nightmares, depression or excessive worry, memory 
problems, or nervous trouble of any sort, and no pertinent 
abnormalities were noted on examination at that time.  The 
Veteran's psychiatric status was normal.  

The service treatment records for the Veteran's second period 
of service from 1970 to 1974, showed that he was first seen 
for psychiatric complaints in November 1973.  The Veteran 
reported feeling depressed and anxious and said that he was 
on the edge of a "nervous breakdown" several times over the 
previous month and a half.  A psychiatric evaluation in 
January 1974, indicated that the Veteran had anxiety related 
to family matters and wanted to return stateside (was 
stationed in Germany).  The Veteran made no mention of any 
problems related to his service in Vietnam.  Mental status 
findings showed that he was well oriented, his memory was 
intact, and there was no evidence of psychosis.  The examiner 
indicated that psychiatric counseling would be of no useful 
purpose and the Veteran was subsequently given an 
administrative discharge from service in February 1974.  The 
diagnosis was anxiety reaction in dependent personality.  

The May 1974 VA psychiatric examination report showed some 
evidence of mild nervousness and anxiety, but was otherwise 
within normal limits.  The Veteran reported some nightmares, 
and said that people got on his nerves, but that he had a 
satisfactory family situation despite not working and 
receiving unemployment benefits.  The Veteran made no mention 
of any inservice incident or to any problems related to his 
service in Vietnam.  The diagnosis was mild anxiety reaction.  

The private and VA medical records showed that the Veteran 
was treated for various maladies on numerous occasions from 
1988 to 1993.  The medical reports showed, by way of history, 
that the Veteran sustained multiple injuries in an automobile 
accident sometime in 1988 or 1989.  However, the Veteran has 
not provided VA with any records pertaining to the automobile 
accident or authorization to obtain any related treatment 
records.  A February 1990 private report showed that the 
Veteran was hospitalized after an overdose of medication.  At 
that time, the Veteran reported treatment for an overdose two 
years earlier and said that his general health had 
deteriorated since he was in an automobile accident May 1989, 
and that he had financial problems and felt depressed.  There 
was no mention of any inservice incident nor did the Veteran 
report any problems or symptoms related to his Vietnam 
service.  The impression was dysthymic disorder.  

Additional private records showed treatment for drug overdoes 
in January 1991 and July 1991.  The diagnosis on a VA 
outpatient note in February 1992, was anxiety secondary to 
acute stressors.  A VA hospital report in August 1993, showed 
the Veteran was admitted after drinking alcohol and taking 
psychotropic medication.  The diagnoses on a VA hospital 
report in October 1993 included episodic alcohol abuse, 
chronic delayed PTSD, and possible borderline personality.  

The October 1993 VA psychiatric examination included a 
description of the Veteran's unconfirmed combat stressors in 
Vietnam and included a diagnosis of PTSD.  

By rating action in May 1994, the RO denied service 
connection for PTSD on the basis that the Veteran's service 
records showed that he was a cook when he served in Vietnam, 
that there was no evidence in his personnel records that he 
served in combat or was awarded any decorations denoting 
combat action, and that he did not submit any evidence which 
could be used to confirm his alleged stressors.  The Veteran 
and his representative were notified of this decision and did 
not appeal.  

The evidence of record at the time of the October 1998 Board 
decision that denied to reopen the claim for PTSD, included 
the evidence discussed above, and several VA medical records 
showing treatment for various maladies from 1996 to 1998.  
The VA outpatient notes showed continued treatment for 
psychiatric problems and include a diagnosis of PTSD.  The 
Veteran was requested by the RO in October 1997, to provide 
VA with information concerning his stressors so that an 
attempt could be made to corroborate his alleged stressors.  
However, the Veteran did not respond or provide any 
additional information.  

The evidence of record at the time of the February 2002 
rating decision which denied the Veteran's request to reopen 
the claim for PTSD, included the evidence discussed above, 
and additional VA medical records showing treatment for 
various maladies from 1995 to 2001, including some duplicate 
records.  The reports showed periodic treatment for 
psychiatric problems and included the diagnosis of PTSD.  
However, the Veteran did not provide VA with any detailed 
information concerning his alleged in-service stressors.  

The evidence added to the record since the February 2002 
rating decision includes numerous VA and private medical 
reports showing treatment for various maladies from 1997 to 
2008, and include a diagnosis of PTSD.  

By letter dated in December 2004, the Veteran was informed of 
the reason that his claim for PTSD was denied previously, and 
was requested to provide VA with detailed information 
concerning the traumatic events he experienced in Vietnam.  
Although the Veteran provided some stressor information in 
August 2008, the information was insufficient to undertake 
any meaningful development to confirm his allegations.  The 
Veteran was so advised, and subsequently reported that he had 
no additional evidence to submit.  (See August 2009 letter).  

In this case, the additional evidence is not new and material 
and does not offer any new probative information which would 
tend to corroborate the Veteran's alleged combat stressors.  
The evidence previously considered showed that the Veteran 
served as a cook during his 13 months of service in Vietnam, 
and that he was not awarded and citations or decorations 
denoting combat action.  Further, the Veteran did not provide 
any information concerning his alleged stressors.  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  

The evidence added to the record since 2002, included 
numerous VA and private medical reports showing treatment for 
various maladies and psychiatric problems, and include 
additional diagnosis of PTSD.  Although the Veteran provided 
some stressor information in August 2008, he did not provide 
any detailed information by which VA could attempt to 
undertake development to confirm his stressors.  In other 
words, the Veteran has not provided any detailed information 
to overcome the lack of credible supporting evidence that his 
claimed inservice stressors actually occurred.  See Evans v. 
Brown, 9 Vet. App. 273 (1996) (there must be new and material 
evidence as to any aspect of the claim which was lacking at 
the time of the last final denial in order to reopen the 
claim).  Because the reported diagnosis of PTSD was based on 
the Veteran's uncorroborated account of his in-service 
stressors, any additional diagnosis of PTSD based upon those 
claimed stressors is of no probative value.  Under these 
circumstances, the Board concludes that none of the evidence 
added to the record since the February 2002 rating decision 
constitutes new and material evidence sufficient to reopen 
the claim of service connection for PTSD, and the 2002 denial 
remains final.

For the reasons and bases set forth above, the Board finds 
that the additional medical evidence does not offer any new 
or probative information showing that the Veteran has PTSD at 
present which is related to service, and is essentially 
cumulative of evidence already of record.  Accordingly, a 
basis to reopen the Veteran's claim has not been presented, 
and the appeal is denied.  

Seizure Disorder & Degenerative Bone Disease

The evidence of record at the time of the February 2002 
rating decision which denied service connection for a seizure 
disorder and degenerative bone disease, included the 
Veteran's service treatment records, numerous VA in- and 
outpatient notes and examination reports from 1990 to 2002, 
and private medical records from 1988 to 2002.  

The service treatment records for both of the Veteran's 
periods of active service were negative for any signs or 
symptoms of a seizure disorder or any degenerative or 
arthritic condition.  Although he never mentioned it on his 
service enlistment examinations in August 1965 or July 1970, 
the Veteran reported that he broke his right wrist and had 
leg cramps and swollen joints when he had "Bright's 
disease" in childhood, on Reports of Medical History for 
separation from service in June 1968 and January 1974.  No 
pertinent abnormalities were noted on either separation 
examination.  

The VA and private medical records showed that the Veteran 
was treated for various maladies on numerous occasions from 
1988 to 2002.  The reports showed a long history of alcohol 
and drug abuse, and treatment on at least one occasion for 
syncope secondary to drug-induced Reglan in August 1988.  
Although the medical reports show a reported history of 
seizures beginning on a VA outpatient note in November 1997, 
the evidence of record does not include any diagnostic 
evidence or confirmed diagnosis of a seizure disorder.  A VA 
outpatient note, dated in April 2001, showed that the 
Veteran's wife reported he had a generalized tonic-colonic 
seizure several years earlier, which lasted a few minutes, 
and that he was on Dilantin for two or three years with no 
recurrence of seizures.  She reported that the Veteran 
experienced a seizure about three months ago, and had several 
seizures since then.  He was again placed on Dilantin and had 
not had another seizure.  

The VA and private medical records showed that the Veteran 
sustained multiple injuries to his neck, back, and shoulders 
in an automobile accident in 1988; was shown to have mild 
spondylosis and possible early osteoporosis of the 
lumbosacral spine on a private x-ray examination in March 
1991; had a prominent osteophyte at 
C3-4 on a VA MRI in February 1992, and was diagnosed with 
arthritis of the right ankle by VA in April 1997.  

By rating action in February 2002, the RO denied service 
connection a seizure disorder and degenerative bone disease 
on the basis that there was no evidence of either disorder in 
service or until many years thereafter, and no competent 
medical evidence relating any current disorder to service.  
The Veteran and his representative were notified of this 
decision.  

The evidence added to the record since February 2002, 
included numerous VA and private medical records, including 
some duplicate records, showing treatment for various 
maladies from 1997 to 2008.  

A private report showed that the Veteran was hospitalized for 
observation for possible seizures in March 2001.  His 
hospital course was uneventful and no seizures were observed.  
The assessment was possible recurrence of previous history of 
seizures.  A private report dated in April 2001, indicated 
that there was some question as to whether the Veteran had 
true seizures or pseudo seizures, and that he should be 
continued on Dilantin for a few years.  If he did not 
experience any more seizures, he could be tapered of the 
medication.  A private note, dated in late January 2003, 
indicated that the Veteran was hospitalized for possible 
seizures in early that month.  No specific findings or 
diagnosis was indicated, and the Veteran reported that he had 
seizures since his was discharged.  The Veteran reported 
recurrence of seizures when seen by VA in October 2004.  When 
seen by VA in March 2005, he denied any recent episodes.  

The additional evidence also included numerous VA and private 
medical reports showing treatment for generalized joint pain, 
and included diagnostic evidence of degenerative changes in 
the Veteran's right shoulder, lumbosacral spine, and right 
ankle.  

In this case, the additional medical evidence is not new and 
material and does not offer any new probative information 
showing that the Veteran has a seizure disorder or 
degenerative bone disease which is related to service.  The 
evidence previously considered failed to show any signs or 
symptoms of seizure disorder or degenerative bone disease in 
service and no evidence of either disorder within one year of 
discharge from service.  

The evidence added to the record since February 2002, showed 
that the Veteran was treated with medication for a possible 
seizure disorder and has some generalized degenerative 
disease process in his neck, shoulders, and other joints of 
his musculoskeletal system.  However, no competent evidence 
has been presented which shows that any current seizure 
disorder or degenerative bone disease is related to service 
or any incident therein.  See Cornele v. Brown, 6 Vet. App. 
59, 62 (1993); Mintz, 6 Vet. App. 277, 280 (1994).  

As a whole, the additional medical evidence does not offer 
any new or probative information showing that the Veteran has 
a seizure disorder or degenerative bone disease at present 
which is related to service or any incident therein, and is 
essentially cumulative of evidence already of record.  
Accordingly, a basis to reopen the Veteran's claims have not 
been presented, and the appeal is denied.  

As the recently received evidence does not fulfill the 
threshold burden of constituting new and material evidence to 
reopen the finally disallowed claims, the benefit-of-the-
doubt doctrine is not applicable.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
arthritis or gastric ulcers manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Stomach Ulcers & Arthritis

The service treatment records were negative for any 
complaints, injury abnormalities, findings, or diagnosis 
referable to any arthritis or joint problems during his first 
period of active service.  The records showed that the 
Veteran was treated for abdominal cramps with some vomiting 
on one occasion in August 1965.  The impression was probable 
gastroenteritis.  He was also treated for left-sided neck 
pain, likely due to strain in December 1965.  The service 
records showed no further complaints or treatment for any 
stomach or joint problems during service, and the Veteran 
specifically denied any stomach problems, frequent 
indigestion, arthritis, bone, joint, or other deformity, 
lameness, painful or trick shoulder, or any back, knee or 
foot problems on a Report of Medical History for separation 
from service in June 1968, and no pertinent abnormalities 
were noted on examination at that time.  

The service treatment records for the Veteran's second period 
of active service were negative for any injuries, treatment, 
abnormalities, or diagnosis referable to any stomach 
problems, joint pains, or arthritic problems.  On a Report of 
Medical History for separation in January 1974, the Veteran 
reported a history for swollen joints and a broken wrist from 
childhood, heartburn after eating pickles, etc., and chronic 
back pain after strenuous exercise.  No pertinent 
abnormalities were noted on examination, and the Veteran's 
abdomen, feet, upper and lower extremities, spine and 
musculoskeletal systems were within normal limits.  

The Veteran made no mention of any stomach problems, ulcers, 
joint pain, or arthritis on his original application for VA 
compensation benefits received in March 1974, or when 
examined by VA in May 1975.  

The evidentiary record showed that the Veteran had a long 
history of drug and alcohol abuse, with frequent 
hospitalizations for multiple problems, including abdominal 
pain, syncope, and drug overdose.  The records showed a 
history of partial gastrectomy for benign disease sometime 
around 1978.  (See October 2000 VA note).  In this regard, 
the Board notes that the Veteran has not provided VA with any 
medical reports concerning the partial gastrectomy procedure 
in the late 1970's, or any specific information concerning 
his arthritis or stomach problems prior to 1988.  

The evidentiary record showed that the Veteran was seen by VA 
and private healthcare providers for stomach problems and 
joint pains on numerous occasions from 1988 to the present.  
However, none of the medical reports of record offer any 
assessment or opinion relating any current gastrointestinal 
problems or arthritis to service.  

A private upper gastrointestinal (UGI) series for right upper 
quadrant pain in February 1988, revealed normal function of 
post partial gastric resection without evidence of recurrent 
ulceration.  The final diagnoses included right upper 
abdominal quadrant pain.  A private UGI in August 1988, 
revealed evidence of reflux esophagitis.  A private 
gastrojejunostomy stoma biopsy in June 1989, showed no 
evidence of ulceration or malignancy.  A private UGI in 
February 1990 showed no evidence of recurrent ulceration.  
The final diagnosis on a private hospital report in February 
1990 included reflux esophagitis with severe gastritis, and 
questionable candida.  The physician opined that most of the 
Veteran's chronic abdominal complaints were secondary to bile 
induced gastritis and possibly esophagitis.  

Concerning the Veteran's arthritis, VA and private medical 
records showed that he sustained multiple injuries to his 
neck, back, and shoulders in an automobile accident in 1988.  
He was noted to have mild spondylosis and possible early 
osteoporosis of the lumbosacral spine on a private x-ray 
study in March 1991; had arthritic changes of the cervical 
spine on a VA MRI in February 1992, herniation at the L4-5 
disc level on a private report in December 1996, and was 
diagnosed with arthritis of the right ankle by VA in April 
1997.  

In this case, the evidence of record showed that the Veteran 
was treated for abdominal pain on one occasion in 1965, 
possibly due to gastroenteritis.  The service records showed 
no further complaints, treatment, abnormalities or diagnosis 
referable to any stomach or abdominal problems during 
service, and no complaints or abnormalities referable to any 
joint pains or arthritis.  Furthermore, the Veteran 
specifically denied any abdominal problems, indigestion, or 
arthritis at that time of discharge from service in 1968.  
Other than a reported history of indigestion type symptoms 
when eating pickles at the time of separation from service in 
January 1974, the service treatment records for the Veteran's 
second period of service were negative for any treatment, 
abnormalities, or diagnosis referable to any 
stomach/abdominal problems or arthritis.  

The first evidence of any history of joint pain or arthritis 
was after a motor vehicle accident in 1988.  While the 
evidentiary record indicated that the Veteran underwent 
partial gastrectomy sometime around 1978, there is no medical 
evidence that even remotely suggests that his gastric problem 
at that time was related to service.  In fact, the Veteran 
has not made any specific assertions as to why he believes 
that service connection should be established for stomach 
ulcers and arthritis, nor has he provided any competent 
medical evidence that the claimed disabilities are related to 
service.  

While the Veteran may believe that he his current arthritis 
and claimed stomach ulcers are related to service, he has not 
presented any competent medical evidence to support that 
assertion.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Direct service connection requires a finding that there is a 
current disability that has a relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Inasmuch as there is no evidence of a chronic stomach 
disorder or arthritis in service or until many years after 
service, and no competent medical evidence relating any 
current disability to service, the record affords no basis 
for a favorable disposition of the Veteran's claims.  
Accordingly, the appeal is denied.  

The benefit of the doubt has been considered, but there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the issues on appeal.  Therefore, 
that doctrine is not for application in this case because the 
preponderance of the evidence is against the Veteran's 
claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

As new and material evidence has not been received to reopen 
the claim of service connection for PTSD, the appeal is 
denied.  

As new and material evidence has not been received to reopen 
the claim of service connection for a seizure disorder, the 
appeal is denied.  

As new and material evidence has not been received to reopen 
the claim of service connection for degenerative bone 
disease, the appeal is denied.  

Service connection for arthritis is denied.  

Service connection for stomach ulcers is denied.  


REMAND

In the Appellant's Brief, dated in March 2009, the 
representative asserted that the most recent VA audiological 
examination of record was conducted in March 2005, more than 
five year ago, and requested that the Veteran be given 
another examination to determine the current severity of his 
hearing loss.  Where a claimant asserts that the disability 
in question has increased in severity since the most recent 
rating examination, and additional examination is 
appropriate.  Caffery v. Brown, 6 Vet. App. 377 (1995); Green 
v. Derwinski, 1 Vet. App. 121 (1991); see also VAOPGCPREC 11-
95 (1995).  

The duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
AMC for the following action:  

1.  The Veteran should be afforded a VA 
audiological examination to determine the 
current severity of his bilateral hearing 
loss.  The claims folder should be made 
available to the examiner for review, and 
a notation to the effect that this record 
review took place should be included in 
the report.  All appropriate testing 
should be undertaken in connection with 
this examination.  

2.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claim.  If 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The Veteran need 
take no action unless otherwise notified.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


